NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                     2007-7139



                                WILLIE H. WILLIAMS,

                                                           Claimant-Appellant,
                                          v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


       Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, for claimant-
appellant.

       Ronald G. Morgan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Michelle Doses Bernstein,
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2007-7139

                                  WILLIE H. WILLIAMS,

                                                             Claimant-Appellant,

                                            v.

             GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

                             __________________________

                             DECIDED: December 12, 2007
                             __________________________


Before MAYER, Circuit Judge, PLAGER, Senior Circuit Judge, and LOURIE, Circuit
Judge.

PER CURIAM.

         Willie H. Williams appeals the November 30, 2006, decision of the United States

Court of Appeals for Veterans Claims (Veterans Court). 1 That decision affirmed an April

24, 2004, decision of the Board of Veterans’ Appeals that there was no clear and

unmistakable error in a 1962 rating decision denying Mr. Williams service connection for

a psychiatric disability. We dismiss the appeal.

         On appeal, Mr. Williams argues that the Veterans Court misinterpreted 38 U.S.C.

§ 1111, which establishes a presumption that a veteran was in sound condition when he


         1
               Williams v. Nicholson, No. 04-1462, 2006 WL 3891484 (Vet. App. Nov. 30,
2006).
entered service. Specifically, Mr. Williams contends that the Veterans Court improperly

accepted a service department medical record finding as sufficient to rebut the

presumption of soundness under § 1111.              While he couches his argument as a

challenge to the Veterans Court’s interpretation of a statute, Mr. Williams is actually

challenging the Veterans Court’s factual finding that the evidence of record was

adequate to rebut the presumption of soundness.           Because we may not review a

challenge to a factual determination or a challenge to the application of law to facts, see

38 U.S.C. § 7292(d)(2), we dismiss Mr. Williams’s appeal for lack of jurisdiction.

       We have considered Mr. Williams’s other arguments and find them equally

ineffective in invoking the jurisdiction of this court.

                                            COSTS

       Each party shall bear its own costs.




2007-7139                                       2